Citation Nr: 0414322	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  00-15 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for anxiety disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

F.C., psychiatrist

ATTORNEY FOR THE BOARD

C. Crowley, Counsel
INTRODUCTION

The veteran served on active duty from October 1944 to March 
1946 and from August 1950 to March 1951.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) wherein the 
veteran's petition to reopen the claim of service connection 
for anxiety disorder was denied.  Also, the veteran is 
appealing a December 2001 rating decision, denying service 
connection for PTSD. 

In a May 2003 decision, the Board found that new and material 
evidence had been presented to reopen the claim of service 
connection for anxiety disorder and remanded the claim, as 
well as the PTSD claim, for additional development.  The 
requested action having been completed, the case was returned 
to the Board.  

This case has been advanced on the Board's docket for 
sufficient cause shown.  38 C.F.R § 20.900(c). 


FINDINGS OF FACT

1.  The veteran served in combat. 

2.  Anxiety disorder was first shown after service and is 
unrelated to service.

3.  PTSD has not been diagnosed in accordance DSM-IV 
criteria. 

4.  This case does not present an issue of medical complexity 
or controversy.




CONCLUSIONS OF LAW

1.  Anxiety disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2003).  

3.  An independent medical opinion is not warranted.  38 
U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2003). 

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.  

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veteran Claims (CAVC) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.  

In this case, the RO initially denied the claim for anxiety 
disorder in November 1999 before enactment of the VCAA.  
Because the VCAA notice, pertaining to the claim for anxiety 
disorder was not provided to the veteran prior to the initial 
RO adjudication, the timing of the notice does not comply 
with the expressed requirements of the law as interpreted by 
the CAVC in Pelegrini.  For reasons discussed below, the 
Board finds that the veteran is not prejudiced by any defect 
with respect to timing of the VCAA notice as to the claim for 
anxiety disorder.  

In a letter to the veteran, dated in July 2001, the RO 
addressed the VCAA, notifying him of the evidence necessary 
to substantiate his application to reopen the claim of 
service connection for anxiety disorder, namely, evidence not 
previously submitted that bears directly and substantially on 
the issue under consideration.  In the letter, the RO also 
notified the veteran of the evidence necessary to 
substantiate the claim of service connection for PTSD, 
namely, evidence of a current PTSD, evidence of an event in 
service causing PTSD, and evidence of a relationship between 
current PTSD and the event in service.  The RO asked the 
veteran for information about the in-service stressors.  He 
was given 60 days to submit additional evidence.  

After the adjudication of the claim for PTSD, in the December 
2002 supplemental statement of the case, the RO cited 
38 C.F.R. § 3.159, providing actual notice that VA would 
obtain records in the custody of Federal agencies, including 
VA records and records of the Social Security Administration, 
that he should submit any evidence in his possession that 
pertains to the claim, and that he could authorize VA to 
obtain records, such as private medical records, on his 
behalf. 

While the VCAA notice was incomplete prior to the 
adjudication of the claims, VCAA notice subsequently provided 
by the RO complied with Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (identifying evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); Charles v. Prinicipi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).    

As for the content of the notice, that is, the 60 days for 
submitting evidence, prior to adjudicating the claim, the 
Veterans Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the 
United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that invalidated a 
regulatory provision, implementing the VCAA, that required a 
response to VCAA, as here, in less than the statutory 
one-year period. 

For these reasons, neither the timing nor the content of the 
VCAA notice is prejudicial to the veteran and no further 
procedural development is required to comply with the duty to 
notify under the VCAA.  Moreover, no useful purpose would be 
served in remanding this matter for more procedural 
development and a remand would result in unnecessarily 
imposing additional burdens on VA with no possible benefit 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining relevant evidence necessary 
to substantiate the claim.  As for the veteran's request for 
an IME, the record contains sufficient competent medical 
evidence to decide the claim, and the case does not present 
an issue of medical complexity or controversy.  

Additionally, all identified evidence has been obtained and 
associated with the claims folder, and the veteran has not 
identified any other pertinent evidence concerning his claim.  
Specifically, the service medical records, VA outpatient 
treatment reports, VA examination reports, and all indicated 
private medical evidence has been associated with the claims 
folder.  The veteran was also afforded a VA examination and 
the RO required clarification when needed.  While some of the 
records were fire related, the RO sought alternate sources 
for the evidence and obtained the available outstanding 
evidence.  The veteran was afforded the opportunity for a 
hearing in September 2000, when his psychiatrist testified.  
VA has translated his private medical records and has 
advanced the case on the docket.  The veteran has not 
identified any other pertinent evidence, not already of 
record.  
As there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran's psychiatric history is summarized 
chronologically. 

The service medical records, including the reports of 
entrance and separation examination, for the first period of 
service and the service medical records, consisting of only 
the reports of entrance and separation examinations, for the 
second period of service, are negative for any psychiatric 
complaint, history, or abnormality. 

During his second period of service, the veteran was awarded 
the Combat Infantryman Badge (CIB). 

After service, private medical records disclose that in 
November 1951 the veteran complained of nervousness.  The 
ensuing examination was negative. 

VA hospital records disclose that, in January 1952, the 
admitting diagnosis was anxiety reaction and the final 
diagnosis was anxiety state. On hospitalization in January 
and February 1966, the veteran, a policeman, reported that 
four months prior to admission he was hit in the head with a 
cement block while making an arrest and that, after he was 
hospitalized and returned to work, he had become 
progressively anxious and he experienced sleep disturbance 
and some social impairment.  The diagnosis was anxiety.    

On evaluation in May 1967 by a private psychiatrist, it was 
reported that the veteran had served as a policeman for 15 
years and that in 1965, while making an arrest, he was hit in 
the head with a cement block, knocked unconscious and 
hospitalized.  The veteran complained that he was irritable 
and impulsive.  The psychiatrist described the veteran as 
disoriented and incoherent with audio and visual 
hallucinations.  The clinical impression was chronic cerebral 
syndrome, associated with trauma and with psychotic 
manifestations.  

On evaluation in October 1967 by F.J.C., a psychiatrist, 
(hereinafter referred to as Dr. F. C.) the veteran reported 
the same events as above.  The diagnosis was chronic cerebral 
syndrome associated with trauma.  

On VA psychiatric examination in November 1967, the veteran 
gave a two-year history of nervousness, insomnia, nightmares, 
ideas of persecution and auditory hallucinations.  It was 
noted that the veteran had been temporarily retired from 
police work since October 1965.  The diagnosis was chronic 
anxiety reaction.  Anxiety reaction was also diagnosed on VA 
examination in October 1968. 

In January 1969, the veteran testified that he became totally 
disabled after he was hit in the head while making an arrest 
and that he had retired from police work. 

In a July 1999 statement, Dr. F. C. expressed the opinion 
that the veteran's anxiety dated back to his combat 
experiences as evidenced by his treatment for anxiety by VA 
in 1952.  Treatment notes, dated in 1999 and 2000, show the 
veteran was on medication for anxiety and PTSD.  In a July 
2002 statement, Dr. F. C. stated that the veteran suffered 
from PTSD as he was diagnosed with anxiety state by VA [1952] 
after his return from combat duty. 

At a hearing in September 2000, Dr. F.C., explained that the 
veteran's current diagnosis is PTSD, which is itself a 
generalized state of anxiety, and that the veteran's anxiety 
was due to his Korean war experiences. 

VA outpatient records, dated in 2001, include a list of 
diagnoses that included PTSD. 

On VA examination by a board of two psychiatrists in October 
2001, the psychiatrists recounted the veteran's history 
including the service personnel and medical records, the VA 
hospitalizations in 1952 and 1966, the 1967 and the 1999 
psychiatric evaluations, and the 1968 VA psychiatric report.  
After examining the veteran, the psychiatrist expressed the 
opinion that the veteran did not meet the diagnostic criteria 
for a diagnosis PTSD, in part, because of the lack of 
verification of the veteran's activities during the period 
from 1950 to 1951.  The pertinent diagnosis was anxiety 
disorder.  

In January 2002, a VA record discloses a diagnosis of PTSD.  
The examiner noted that old records were not available.  

On VA examination in May 2002, after a review of the record, 
the examiner reported that there was clear evidence of PTSD 
and credible supporting evidence of in-service stressors.  
For present medical history, the examiner relied in part on 
the January 2002 VA record. 

On VA examination in November 2002, after a review of the 
record and a mental status evaluation, a board of two 
psychiatrists concluded that the veteran's mental condition 
did not meet the DSM-IV criteria for a diagnosis of PTSD 
because the veteran was unable to describe a traumatic event 
in service, he did not report feelings of intense fear, 
helplessness, or horror at the time of any event in service, 
there was no evidence of avoidance of stimuli associated with 
trauma or numbing of general responsiveness, and no intrusive 
or distressing thoughts that interfered with daily 
functioning.  The psychiatrists stated that since the signs 
and symptoms of PTSD and a definitive stressor could not be 
identified, there was no link between the stressor and the 
current disorder, which they diagnosed as anxiety disorder. 

In July 2003 and January 2004, VA psychiatric progress notes, 
signed by the same physician, contained a diagnosis of PTSD.  

In its May 2003 remand, the Board requested a medical opinion 
from the board of psychiatrists, who conducted the VA 
psychiatric examination in November 2002. The psychiatrists 
were asked whether the veteran's anxiety disorder is related 
to his military service, and, whether the CIB is was a 
stressor to support a diagnosis of PTSD.  

In February 2004, in reply, the VA psychiatrists expressed 
the opinion that there was no evidence of psychiatric 
treatment or complaints while the veteran was in active 
service, that the diagnosis of anxiety reaction in January 
1952 was not clearly related to or due to military service 
and it was unrelated to the organic brain syndrome in 1965.  

The psychiatrists also expressed the opinion that, while the 
veteran was in combat as evidenced by the CIB, the veteran's 
experiences in Korea failed to produce PTSD symptoms, such as 
dreams about combat or memories about Korea that were 
intrusive or distressing.  Also, there were no recurrent 
thoughts interfering with daily functioning, no avoidance of 
stimuli associated with the claimed trauma, and no evidence 
of anxiousness, distress or depression, when he was reporting 
his experiences in Korea.  The psychiatrists stated that, 
since the above PTSD symptoms were not present, it was their 
opinion that the veteran's Korean experiences, which they 
accepted as true and valid, were not definite traumatic 
stressors because the stressors did not produce a clinical 
picture of PTSD interfering with the veteran's daily 
activities and, therefore, the DSM-IV criteria for PTSD were 
not fulfilled. 

B.  Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  In order to establish service connection 
for a claimed disability the facts must demonstrate that a 
disease or injury resulting in current disability was 
incurred in the active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

Generally, to show establish service connection, the record 
must include (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD, in particular, requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (that is, in accordance with DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor occurred; and (3) medical evidence establishing a 
link between the current diagnosis and the stressor in 
service.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service, his lay statement, alone, may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1).

Further, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  The 
DSM-IV provides two requirements as to the sufficiency of a 
stressor:  (1) A person must have been exposed to a traumatic 
event in which the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others and (2) the person's 
response must have involved intense fear, helplessness, or 
horror.    



C.  Analysis

Essentially, the veteran claims that he has anxiety disorder 
or PTSD due to combat trauma. 

The veteran's DD 214 reflects that he was awarded the Combat 
Infantryman Badge (CIB), and, after a review of his stressor 
statements and available records, the Board concludes that he 
participated in combat with the enemy.  U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  

In this case, the service medical records for both periods of 
service contain no evidence of any psychiatric abnormality. 

As for the diagnosis of anxiety state during VA 
hospitalization in 1952, VA psychiatrists have explained that 
the diagnosis was not clearly related to or due to military 
service.  Thereafter there is no evidence of psychiatric 
disability until 1966, fourteen years later, when the 
veteran, then a policeman, was hospitalized for symptoms 
associated with head trauma, sustained in 1965 while making 
an arrest, which were diagnosed as anxiety. 

The May and October 1967 psychiatric evaluations essentially 
confirm that the veteran was still experiencing the mental 
effects of the head trauma in 1965 that ultimately resulted 
in his retirement from police work.  

Also the record shows that, on VA examination in 1967, the 
veteran gave a two-year history of symptoms, including 
nervousness, consistent with previous documentation of an 
intercurrent injury in 1965, causing mental disability.  The 
diagnosis was anxiety reaction. 

The veteran next sought psychiatric treatment in 1999 by Dr. 
F. C.  Dr. F.C., in testimony and in statements, has 
expressed the opinion that the veteran's current psychiatric 
disability was PTSD, which itself was a form of anxiety, was 
due to the veteran's Korean war experiences, as evidence for 
treatment of anxiety in 1952, 


shortly after his return from combat duty.  This evidence and 
the opinion of a VA psychiatrist in May 1992, who diagnosed 
PTSD, are favorable to the veteran's claim. 

The evidence against the claim consists of the November 2002 
and February 2004 reports of VA examination by a board of two 
psychiatrists.  The psychiatrists found that the veteran did 
not reexperience the traumatic event as he had no recurrent 
or intrusive thoughts, no dreams of the event, and no 
distress in reporting his experiences.  Also, there was no 
evidence of avoidance of stimuli associated with the claimed 
trauma.  For these reasons, the psychiatrist expressed the 
opinion that, even in light of veteran's combat stressor as 
evidenced by the CIB, the veteran did not meet the criteria 
for a diagnosis of PTSD under DSM-IV.  

The Board finds that this medical opinion more persuasive 
than the opinions expressed by DR. F. C. and the VA 
psychiatrist in May 2002 because there was a comprehensive 
review of the file, all the relevant facts were addressed, 
and the facts were discussed in the context of the DSM-IV 
criteria. 

After a careful review of the record and weighing the 
evidence, the Board finds that the most probative evidence 
includes the veteran's service medical records, the report of 
the January 1952 hospitalization, the May and October 1967 
psychiatric evaluations, Dr. F. C.'s testimony and opinion, 
the May 2002 report of VA psychiatric examination, and the 
November 2002 and February 2004 reports of a board of two VA 
psychiatrists.  This body of evidence directly addresses the 
specific question the Board must answer, that is, does the 
veteran have current anxiety or PTSD related to service.  

In weighing the evidence, the preponderance of the evidence 
is against the claim that the veteran's anxiety is related to 
service or any event during service, including his combat 
experiences, because there is persuasive evidence that any 
current anxiety is linked to the intercurrent injury in 1965.  
Also the preponderance of the 


evidence is against the claim that the veteran has PTSD 
related to service or any event during service, including his 
combat experiences, because the veteran does not meet the 
criteria for a diagnosis of PTSD under DSM-IV. 


ORDER

Service connection for anxiety disorder is denied.  

Service connection for PTSD is denied.  



____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



